1. "It is not only the right but the duty of a reviewing or appellate court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction." Welborne v. State, 114 Ga. 793,  796 (40 S.E. 857); Tillman v. Groover, 25 Ga. App. 118
(102 S.E. 879); Peoples Loan Company v. Allen, 198 Ga. 516
(32 S.E.2d 175).
2. Where on January 22 the court overruled the various demurrers to a petition with the exception of one special demurrer, which was sustained with leave to the plaintiff to amend within twenty days or suffer one of the paragraphs of the petition to be stricken, and the bill of exceptions sued out to this court was certified on February 4, seven days before the expiration of the twenty-day period allowed the plaintiff within which to amend, the bill of exceptions is premature and must be dismissed for want of jurisdiction in this court to entertain it, as the judgment overruling the demurrers purports upon its face to be provisional only, indicating such a reservation of jurisdiction in the trial court as to prevent the bringing of a bill of exceptions to this court assigning error thereon. Peoples Loan Co. v. Allen, supra; Georgia Power Co. v. Richards, 42 Ga. App. 741 (157 S.E. 241).
Under the particular facts in this case, leave is granted to treat the official copy of the bill of exceptions filed in the office of the clerk of the trial court as exceptions pendente lite, if the plaintiff in error desires to do so.
Writ of error dismissed, with direction. Gardner and Townsend, JJ., concur.
                         DECIDED APRIL 20, 1949.